*306ORDER
PER CURIAM:
Claiming his counsel had improperly induced him to waive his right to appeal his convictions for second degree burglary (§ 569.170, RSMo. 1978), and stealing without consent (§ 570.030), movant sought relief under Rule 27.26. After an evidentiary hearing, the circuit court determined mov-ant’s claim had no merit. Movant appeals. Having reviewed the record, we conclude the circuit court’s order overruling mov-ant’s 27.26 motion was not clearly erroneous. Rule 27.26(j). An opinion would have no precedential value.
The judgment is affirmed in accordance with Rule 84.16(b).